Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE/AMENDMENTS/REMARKS
Applicant's amendments/remarks and RCE received on 03/09/2021 have been entered. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Independent claims 1, 8, 11, and 19 were amended. And claims 4, 13, and 22 cancelled from the record. New claims 25-27 have been added. Currently claims 1-3, 5, 7-9, 11-12, 14-16, 18-19, 21, and 23-27 pending.  
Examiner refers to the action below.

Examiner Notes 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-3, 5, 7-9, 11-12, 14-16, 18-19, 21, and 23-27 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, including those listed in the current PTO-892 which teaches a method which involves using a processing device to generate an instruction for an acoustic output to be emitted and recorded by a given device in response to an authentication request from the given device. The processing device includes a processor coupled to a memory. The processing device then obtains the recorded acoustic output from the given device. The processing device creates an acoustic fingerprint by applying signal processing algorithms to the recorded acoustic output. The processing device is configured to process the acoustic fingerprint and the items of information pertaining to the given device against historical authentication data. The processing device resolves the authentication request if the acoustic fingerprint and the items of information pertaining to the given device match a portion of the historical authentication data, 

     The prior arts of records, namely Zhang in view of Dodge, and further in view of Emigh (all previously cited), in the last rejection also do not appear, as currently understood to teach, said method which involves using a processing device to generate an instruction for an acoustic output to be emitted and recorded by a given device in response to an authentication request from the given device. The processing device includes a processor coupled to a memory. The processing device then obtains the recorded acoustic output from the given device. The processing device creates an acoustic fingerprint by applying signal processing algorithms to the recorded acoustic output. The processing device is configured to process the acoustic fingerprint and the items of information pertaining to the given device against historical authentication data. The processing device resolves the authentication request if the acoustic fingerprint and the items of information pertaining to the given device match a portion of the historical authentication data, as currently illustrated in the currently amended independent claims 1, 8, 11, and 19, as cited above.



Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
3/17/2021